

117 HCON 29 IH: Supporting the goals and ideals of GLSEN’s 2021 Day of Silence in bringing attention to anti-lesbian, gay, bisexual, transgender, queer, and questioning (LGBTQ+) name-calling, bullying, and harassment faced by individuals in schools.
U.S. House of Representatives
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 29IN THE HOUSE OF REPRESENTATIVESApril 19, 2021Mr. Takano submitted the following concurrent resolution; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONSupporting the goals and ideals of GLSEN’s 2021 Day of Silence in bringing attention to anti-lesbian, gay, bisexual, transgender, queer, and questioning (LGBTQ+) name-calling, bullying, and harassment faced by individuals in schools. 
Whereas the National Day of Silence is a day in which students take a vow of silence to bring attention to the anti-lesbian, gay, bisexual, transgender, queer, and questioning name-calling, bullying, and harassment faced by individuals in schools; Whereas GLSEN is a national nonprofit organization working to create safe and affirming learning environments in primary and secondary schools nationwide, regardless of sexual orientation, gender identity, or gender expression; 
Whereas GLSEN designates one day of every April as the Day of Silence; Whereas hundreds of thousands of students at thousands of schools have participated in the National Day of Silence in past years; 
Whereas GLSEN’s 2019 National School Climate Survey illustrates the pervasive harassment and victimization faced by LGBTQ+ middle and high school students by documenting their experiences within the preceding academic year; Whereas nearly 70 percent of LGBTQ+ students reported being verbally harassed by their peers at school because of their sexual orientation, and nearly 57 percent because of their gender expression; 
Whereas nearly 26 percent of LGBTQ+ students reported being physically harassed by their peers at school because of their sexual orientation, and nearly 22 percent because of their gender expression; Whereas 11 percent of LGBTQ+ students reported being physically assaulted by their peers at school because of their sexual orientation, and 9 percent because of their gender expression; 
Whereas nearly 45 percent of LGBTQ+ students reported being cyberbullied; Whereas nearly 56 percent of Asian-American and Pacific Islander LGBTQ+ students experienced harassment or assault related to their sexual orientation in the past year; 
Whereas 82 percent of American Indian or Alaska Native LGBTQ+ (or Two Spirit) students felt unsafe based on their sexual orientation in the past year; Whereas 60 percent of Latinx LGBTQ+ students experienced bullying based on their gender expression in the past year; 
Whereas nearly 60 percent of Black LGBTQ+ students experienced bullying based on their sexual orientation in the past year; Whereas 44 percent of multiracial LGBTQ+ students felt unsafe in school based on the way they express their gender; 
Whereas nearly 37 percent of LGBTQ+ students reported being harassed at school based on their actual or perceived disability status; Whereas 59 percent of LGBTQ+ students reported that they felt unsafe in school because of their sexual orientation, and nearly 33 percent reported missing at least one entire school day in the preceding month because of safety concerns; 
Whereas transgender students were more likely than all other students to report feeling unsafe at school because of their gender expression; Whereas transgender students were more likely to report missing school or changing schools because they felt unsafe or uncomfortable; 
Whereas student academic performance is affected such that LGBTQ+ students who experienced high levels of harassment and assault because of their sexual orientation or gender expression report a lower grade point average than those of LGBTQ+ students who experienced low levels of such harassment and assault; Whereas the presence of supportive staff contributed to a range of positive indicators including fewer reports of missing school, fewer reports of feeling unsafe, greater academic achievement, higher educational aspirations, and a greater sense of school belonging; 
Whereas a growing number of States, cities, and local education authorities are adopting laws and policies to prohibit name-calling, bullying, harassment, and discrimination against students on the basis of their sexual orientation and gender identity or expression; and Whereas every child should be guaranteed an education free from name-calling, bullying, harassment, and discrimination regardless of his or her sexual orientation and gender identity or expression: Now, therefore, be it 
That Congress— (1)supports the goals and ideals of the National Day of Silence; and 
(2)encourages each State, city, and local educational agency to adopt laws and policies to prohibit name-calling, bullying, harassment, and discrimination against students, teachers, and other school staff regardless of their sexual orientation and gender identity or expression, so that the Nation’s schools are institutions where all individuals are able to focus on learning. 